DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 August 2022 has been entered.
 
Response to Amendment
Acknowledgement is made to Applicant’s claim amendments received 18 August 2022.  Claims 1, 5, 6, 11-13, 15, 17, 18 and 20 are currently pending of which claims 1, 13, 15, 17 and 20 are currently amended.  Claims 2-4, 7-9, 14, 16 and 19 have been cancelled.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 20, the claim recites the limitation of “wherein the anion conducting layer comprises a support material” twice.  Therefore, it is unclear as to if the later limitation intends to further limit the earlier, or to refer to a new and separate limitation.  For the purpose of Examination the claim has been interpreted to be inclusive of both of the above interpretations.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2017/0183789 to Matthews et al. (Matthews).
As to claim 20, Matthews teaches an electrochemical reactor capable of pumping oxygen, the reactor comprising an electrochemical cell comprising an anode (26) on an anode side having an anode film layer (25) disposed thereon, a cathode (22a) on a cathode side having a cathode film layer (22b) disposed thereon and an anion conducting layer (23) between the anode (26) and the cathode (22a), wherein the anion conducting polymer comprises a backbone polymer (for example polyethylene or polypropylene) and functional groups comprising imidazolium or pyridinium, wherein the ion conducting layer comprises a polymer imbibed into a support material and has a thickness of, for example, less than 30 microns, and a power source coupled to the anode and cathode to provide electrical potential across the anode and the cathode (Paragraphs 0036, 0038, 0039, 0043 and 0120; Figure 4).  Thus an apparatus capable of performing the functional language of initiating reaction of oxygen and water on the cathode to produce hydroxide that is transported across the anion conducting layer and reacted on the anode to produce oxygen and water, thereby pumping oxygen from the cathode side to the anode side (MPEP 2114).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 12, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0108530 to Masel et al. (Masel) in view of Matthews.
As to claims 1, 5, 17 and 18, Masel teaches an electrochemical reactor capable of pumping oxygen, the reactor comprising an electrochemical cell comprising an anode (44) on an anode side having an anode film layer (catalyst) disposed thereon wherein the anode film layer comprises ruthenium oxide, a cathode (46) on a cathode side having a cathode film layer (catalyst) disposed thereon wherein the cathode film layer comprises iridium oxide and an anion conducting layer (42) between the anode (44) and the cathode (46), wherein the anion conducting polymer comprises a perfluoronated polyolefin backbone polymer and functional groups comprising imidazolium or pyridinium, wherein the ion conducting layer has a thickness of, for example, 25 microns, and a power source coupled to the anode and cathode to provide electrical potential across the anode and the cathode (Paragraphs 0024, 0066, 0067, 0100 and 0209; Figure 1).  Thus an apparatus capable of performing the functional language of initiating reaction of oxygen and water on the cathode to produce hydroxide that is transported across the anion conducting layer and reacted on the anode to produce oxygen and water, thereby pumping oxygen from the cathode side to the anode side (MPEP 2114).  However, Masel fails to further teach that the membrane comprises a support material.  
However, Matthews also teaches anion exchange membranes comprising polyolefin backbones and imidazolium or pyridinium groups (Paragraphs 0036 and 0038) and teaches that in addition to non-supported membranes, effective membranes can be formed as a polymer imbibed into an expanded PTFE support (Paragraph 0039).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the membrane of  Masel to a membrane formed with the polymer imbibed into an expanded PTFE support as a known equivalent means for forming the membrane as taught by Matthews.    
As to claim 12, the combination of Masel and Matthews teaches the apparatus of claim 1.  Masel further teaches that the apparatus comprises an anode flow field (34) coupled to the anode (44) and a cathode flow field (36) coupled to the cathode (46) (Paragraph 0100; Figure 1).
As to claim 15, the combination of Masel and Matthews teaches the apparatus of claim 1.  As discussed above, Masel teaches an ultra-thin anion conducting layer; however, Masel contemplates down to 25 microns, thus failing to specifically teach a thickness of no more than 20 microns (Paragraph 0067).  However, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the thickness of the membrane in order to optimize the transport through the membrane, particularly in view of the closeness of the values of 25 and 20 microns (MPEP 2144.05 II).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Masel and Matthews as applied to claim 1 above, and further in view of the Non-Patent Literature “Alkaline Stability of Quaternary Ammonium Cations for Alkaline Fuel Cell Membranes and Ionic Liquids” to Marino et al. (Marino).
As to claim 6, the combination of Masel and Matthews teaches the apparatus of claim 1.  However, Masel fails to further teach that the functional group comprises piperidine, contemplating instead imidazolium or pyridinium (Paragraph 0066).  However, Marino also discusses the use of cations in anion exchange membranes (Introduction) and teaches that in addition to imidazolium and pyridinium, piperidines are useful cations (Tables 1 and 2).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize piperidine in place of the imidazolium or pyridinium as a known equivalent as taught by Marino (MPEP 2144.06 II).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Masel and Matthews as applied to claim 1 above, and further in view of US Patent Application Publication No. 2016/0222527 to Bisselink et al. (Bisselink).
As to claim 10, the combination of Masel and Matthews teaches the apparatus of claim 1.  However, Masel fails to further teach that that anode and cathode are coated with gold or titanium nitride.  Masel instead teaching that the anode and cathode are formed of carbon paper forming a gas diffusion electrode.  However, Bisselink also discusses gas diffusion electrode for use with anion exchange membranes and teaches that a known equivalent to carbon paper comprises gold plated nickel mesh (Paragraphs 0009 and 0035).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to utilize gold plated nickel mesh for the anode and cathode in place of the carbon paper as a known equivalent as taught by Bisselink (MPEP 2144.06 II).
As to claim 11, the combination of Masel and Matthews teaches the apparatus of claim 1.  However, Masel fails to teach that in addition to the anode and the cathode layer, each of the anode side and the cathode side comprises an additional gas diffusion layer.  However, Bisselink also discusses gas diffusion electrode arrangements and teaches that the gas diffusion electrode, in addition to a carbon and catalyst layer, as in Masel, a current collector layer such as a metal mesh or carbon paper (Paragraphs 0009, 0034 and 0035).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the anode and cathode of Masel with the addition of the current collector layer as taught by Bisselink in order to ensure effective current distribution.  Thus an anode and cathode each with three layers, a current collecting layer (which is a gas diffusion layer and can be considered to be either of the gas diffusion layer or the anode/cathode layer), a catalyst support layer (which is also a gas diffusion layer and can be considered to be either of the gas diffusion layer or the anode/cathode layer) and a catalyst layer (a film layer).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Masel and Matthews as applied to claim 12 above, and further in view of US Patent Application Publication No. 2006/0199054 to Gallagher et al. (Gallagher).
As to claim 13, the combination of Masel and Matthews teaches the apparatus of claim 12.  However, Masel fails to further teach that the anode flow field and/or the cathode flow field are coated with gold or titanium nitride.  However, Gallagher also discusses electrolysis cells with membrane electrode assemblies and teaches that the flow field plates should comprises a gold coating for corrosion resistance (Abstract; Paragraph 0044).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to coat the anode and cathode flow fields of Masel with a gold coating in order to aid in corrosion resistance as taught by Gallagher.  

Response to Arguments
Applicant's arguments filed 18 August 2022 have been fully considered but they are not persuasive.  Applicant’s argue that the prior art does not describe an oxygen pumping system.  However, it is important to note that the claims are directed to apparatus.  Apparatus claims must be distinguished from the prior art in terms of structure rather than function.  Functional limitations do not serve to further limit the apparatus beyond imparting the limitation that the apparatus be capable of performing the claimed function (MPEP 2114).  The Examiner maintains that the apparatus of the prior art as above is capable of performing the claimed function depending on the feed provided to the cell and the power supplied from the power source particularly in view of the anion exchange membrane formation of the prior art being substantially the same as in the present disclosure.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794